UNITED STATES DISTRICT COURT   D
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, )  l 0 
plaintiff ) NANCY MAVER wmrrmcrow, CLERK
) u.s. DlsTRlcT coum
v. )
) criminal NO. 03-524-01 (CKK/AK)
JESSE JOHNSON, )
Defendant. )
)

REPORT AND RECOMMENDATION ON MODIFICATION OF SUPERVISED RELEASE
At a hearing held on August 12, 2009, all parties consented to the modification of
Defendant’s conditions of supervised release and there being no objection thereto, accordingly on

this 24th day of August, 2009, IT lS RECOMMENDED THAT the Defendant’s conditions of

supervised release be modified so that, as modified, the Defendant shall be placed in a

Residential Re-entry Center for a term of ninety (90) days  /~
AL/(i\'i KAY
UNITED STATES MA ISTRATE JUDGE

Failure to file timely objections to the findings and recommendations set forth in this
report may waive your right of appeal from an order of the District Court adopting such findings
and recommendations. See Thomas v. Arn, 474 U.S. 140 (1985).

The Magistrate Judge having recommended that the conditions of Defendant’s supervised
release be modified and there being no objection thereto, IT IS ORDERED that the

recommendation of the Magistrate Judge is accepted.

?
DATED; ,2009 § :_,¢,/A§ )}§¢Q,~ 
UNITED STATES ISTRICT CoU T JUDGE